Title: From Benjamin Franklin to Deborah Franklin, 3 February 1772
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, Feb. 3. 1772
I have written a long Letter to you, which goes per Capt. Falconer, who Sails in a few Days; but as I know you like to have a Letter by every Ship, I write this Line just to let you know I continue well, Thanks to God, as I hope this will find you and our Children. Mrs. Stevenson sends her Love to you all. Her Grandson grows a very fine Boy indeed. Mr. Bache writes. So I only add that I am ever, my dear Debby, Your affectionate Husband
B Franklin
 
Addressed: To / Mrs Franklin / Philadelphia / Per favour of / The Revd. Mr Coombe
